Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-49631 TERRA NOSTRA RESOURCES CORP. (Exact name of registrant as specified in its charter) Nevada State or other jurisdiction of incorporation or organization 86-0875500 (I.R.S. Employer Identification No.) 55 S. Lake Avenue, Suite 700 Pasadena, CA 91101 (Address of principal executive offices) (626) 796-0088 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS Number of shares outstanding of each of class of common equity: 49,206,448 shares of common stock outstanding as of October 17, 2006 Transitional Small Business Disclosure Format: Yes No X PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The financial statements included herein have been prepared by Terra Nostra Resources Corporation (the Company) without audit, in accordance with generally accepting accounting principles for interim financial information and with the instructions for Form 10-QSB and Rule 10-01 of Regulation S-X. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted as allowed by such rules and regulations, and the Company believes that the disclosures are adequate to make the information presented not misleading. Operating results for the three month period ended August 31, 2006 and 2005 are not necessarily indicative of the results that may be expected for the year ending May 31, 2007. For further information, refer to the financial statements and footnotes included in the Companys Annual Financial Statements for May 31, 2006 filed on Form 10-KSB 1 filed with the Securities and Exchange Commission on October 16, 2006. While management believes the procedures followed in preparing these financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be implemented by the Company later in the fiscal year. The management of the Company believes that the accompanying unaudited financial statements contain all adjustments (including normal recurring adjustments) necessary to present fairly the operations and cash flows for the periods presented. Consolidated Balance Sheets F-1 to F-2 Consolidated Statements of Operations F-3 Consolidated Cash Flow Statements F-4 Consolidated Statement of Stockholders Equity F-5 Notes to the Consolidated Financial Statements F-6 to F-15 2 Terra Nostra Resources Corp. and Subsidiaries Consolidated Balance Sheets (Unaudited) US$ August 31, 2006 May 31, 2006 Current Assets Cash 18,122,379 19,348,547 Cash - Restricted 13,459,777 11,433,207 Notes Receivable 6,283 62,353 Accounts Receivable 565,682 7,862,083 Other Receivables, Net 15,512,415 7,136,603 Other Receivables - Related party 24,082,416 25,707,370 Short Term Investment 25,130 24,941 Inventory 32,520,230 25,505,079 Prepaid Expenses 2,008,458 3,537,389 Prepaid Expenses - Related party Total Current Assets 106,534,645 102,069,831 Long-Term Assets Investment 8,300,248 3,864,895 PP&E 46,435,182 46,081,421 Less Accumulated Depreciation (5,376,508) (4,710,997) Construction Materials 41,050 40,623 Construction in Progress 18,370,903 17,192,511 Land Use Rights Total Long-Term Assets 72,826,288 67,493,940 Other Assets Deferred and Other Assets Total Deferred and Other Assets 254,890 357,711 Total Assets 179,615,823 169,921,482 Liabilities and Shareholders' Equity Current Liabilities Accounts Payable 1,287,295 1,865,500 Bank Loans, Short Term 50,210,466 50,406,545 Notes Payable, Other 22,884,338 20,638,998 Land Use Rights Payable 2,718,885 2,714,268 Construction Costs Payable 11,936,389 9,989,247 Tax Payable 10,195,413 9,024,169 Other Liabilities 9,152,609 5,829,011 Other Liabilities - Related Party Total Current Liabilities 140,968,956 131,466,156 Long Term Liabilities Land Use Rights Payable - Minority interest Total Long Term Liabilities 27,417,437 26,166,000 F-1 Shareholders' Equity August 31, 2006 May 31, 2006 Class A Common Stock - authorized 100,000,000 shares with a par value of $0.001; 49,156,448 issued and outstanding as at Aug. 31, 2006 and May 31, 2006 49,156 49,156 Additional Paid in Capital 34,965,558 34,965,558 Accumulated Other Comprehensive Income 543,473 254,677 Reserves 2,189,922 Retained Earnings Total Shareholders' Equity 11,229,430 12,289.326 Total Liabilities and Shareholders' Equity 179,615,823 169,921,482 The accompanying notes are an integral part of these financial statements F-2 Terra Nostra Resources Corp. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ending Aug. 31, 2006 Aug. 31, 2005 Revenues 59,463,131 - Cost of Sales - Gross Profit 4,460,538 - Expenses: Selling 58,695 - General and Administrative - North America 1,288,255 2,098,725 General and Administrative - PRC 246,653 428,796 Depreciation and Amortization Total Expenses Operating Profit / (Loss) 2,201,424 (2,648,744) Investment Income / (Loss) 1,485 - Interest (Expense) ( 862,860) (432,693) Other Income / (Expense) Other Income 8,721 - Non-operating Expense - Income / (Loss) Before Income Tax 1,275,542 (3,081,437) Provision for Income Tax 1,592,578 - Income / (Loss) Before Minority Interest (317,036) (3,081,437) Minority Interest Net Income (Loss) (1,348,692) (2,601,559) Other Comprehensive Income: Foreign Currency Translation Adjustment 508,577 291,929 Minority Interests Share Comprehensive Income (Loss) (1,059,897) (2,452,675) (Loss) Per Share - weighted average $ (0.02) $ (0.06) (Loss) Per Share - fully diluted $ (0.02) $ (0.06) Weighted Average Number of Shares 49,156,448 40,221,948 Fully Diluted Number of Shares 49,193,550 40,724,794 The accompanying notes are an integral part of these financial statements F-3 Terra Nostra Resources Corp. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) US$ For the Three Months Ending Aug. 31, 2006 Aug. 31, 2005 Net Income (Loss) (1,348,692) (2,601,559) Adj. to Reconcile Net Income to Net Cash from Operating Activities: Depreciation 665,511 95,840 Amortization - 25,382 Minority Interest 1,251,437 (479,878) Changes in Assets and Liabilities: Accounts Receivable 7,296,401 - Other Receivables ( 8,375,812) (4,243,963) Other Receivables - Related Party 1,624,954 8,803,725 Notes Receivable 56,070 - Inventory (7,015,151) - Prepaid Expenses 1,528,931 (7,821,282) Prepaid Expenses - Related Party 1,220,384 - Accounts Payable (578,205) 108,580 Tax Payable 1,171,244 - Other Liabilities 3,323,598 2,880,058 Other Liabilities - Related Party Net Cash Flows from Operating Activities 2,405,813 6,769,220 Cash Flows from Investing Activities: Acquisition of Property, Plant and Equipment (353,761) (351,028) Construction Materials (427) (3,690) Construction in Progress (1,178,392) (7,193,841) Construction Costs Payable 1,947,142 - Land Use Rights (189) - Investment in Intangible Assets (25,309) (41,006) Deferred Assets 102,821 109,163 Investment - Net Cash Flows from Investing Activities (3,943,468) (7,480,402) Cash Flows from Financing Activities: Proceeds from Borrowings (196,079) 215,465 Cash Pledged to Bank (2,026,570) 1,070,446 Notes Payable 2,245,340 (1,024,550) Capital Contributions - Net Cash Flows from Financing Activities 22,691 426,361 Net Increase (Decrease) in Cash (1,514,964) (284,821) Effect of Exchange Rates on Foreign Currency Transactions 291,929 Cash - Beginning of Period Cash - End of Period 18,122,379 129,660 Supplemental Cash Flow Disclosures: Interest Paid 1,143,611 278,046 Income Tax Paid 1,042,408 - The accompanying notes are an integral part of these financial statements F-4 Terra Nostra Resources Corp. and Subsidiaries Consolidated Statements of Shareholders Equity For the Three Months Ended August 31, 2006 and 2005 Common Additional Accumulated Stock Share Paid-in Retained Comprehensive Minority Outstanding Capital Capital Reserves Profits (Loss) Income (Loss) Total Interest Balance at June 1, 2005 40,146,448 $ 40,146 $ 18,382,720 $ 5,314,498 $ (12,737,144) $ 0 $ 5,685,722 $ 5,438,460 Capital contribution 84,000 164,916 165,000 during the year 84 Net income for the year (2,601,559) (2,601,559) (479,878) Reclassify shareholder 493,840 493,840 loan interest Other comprehensive 148,884 148,884 143,045 income/(loss) Balance at August 31, 40,230,448 $ 40,230 $ 19,041,476 $ 5,314,498 $ (15,338,703) $ 148,884 $ 3,891,887 $ 5,101,627 2005 Balance at June 1, 2006 49,156,448 $ 49,156 $ 34,965,558 $ 2,028,858 $ (25,008,923) $ 254,677 $ 12,289,326 $ 26,166,000 Capital contribution during the year - Excess in capital contribution - Net income for the (1,348,692) (1,348,692) 1,031,655 quarter - Addition of Reserve 161,064 (161,064) Other comprehensive 288,796 288,796 219,782 income/(loss) - Balance at August 31, 49,156,448 $ 49,156 $ 34,965,558 $ 2,189,922 $ (26,518,679) $ 543,473 $ 11,229,430 $ 27,417,437 2006 F-5 TERRA NOSTRA RESOURCES CORP. AND SUBSIDIARIES CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS August 31, 2006 (Stated in U.S. Dollars) ( Unaudited ) Note 1 Background Terra Nostra Resources Corp (Terra Nostra or the Company) was formed through a reverse merger with Terra Nostra Technology Ltd. (TNRL), a fully reporting OTC/Bulletin Board company and a Nevada corporation. As part of this transaction, Terra Nostra paid a finders fee and other consideration while TNRL completed a divestiture and cleared other outstanding debts pursuant to the agreement. The reverse merger was consummated in April, 2005. In 1994, Shandong Jinpeng Copper Co. Ltd. (SJCC) was founded as a wholly Sino private company. SJCC was owned by Ke Zhang, an individual of the PRC (Sino Partner) and used to acquire an existing copper processing operation, having associated assets and land use rights, from a local government agency. On December 23, 2002, Shandong Quanxin Stainless Steel Co. Ltd. (SQSS) was formed through a foreign Sino joint venture agreement between SJCC and Hong Kong Hanbang Investment (HKHI). Pursuant to the agreement, each party held 50% of the joint venture, which had total registered capital of $26,600,000. SJCC and SQSS are herein collectively referred to as Subsidiaries of the Company. On January 2, 2005, the December 23, 2002 agreement between SJCC and HKHI was amended and restated (the SQSS JV). Under SQSS JV, TNRL was substituted for HKHI as the foreign partner of the Sino Joint Venture and the ownership ratio was changed to 51% and 49% for the foreign and Sino partners, respectively. Under the SQSS JV, TNRL had a total capital contribution commitment of US$13,566,000. Under the laws of the Peoples Republic of China (PRC) on Joint Ventures Using Chinese and Foreign Investment, SJCC agreed to contribute certain fixed assets utilized in the production of stainless steel, including equipment, buildings, production lines, property rights and other fixed assets to the joint venture company in exchange for its 49% ownership. Pursuant to the SQSS JV, the effectiveness of the agreement was subject to the fulfilment of certain conditions precedent, including satisfactory due diligence among others by TNRL. Both parties have fulfilled their registered capital obligations under the SQSS joint venture agreement. On January 10, 2005, Shandong Terra-Nostra Jinpeng Metallurgical Co. Ltd (STJMC) was formed under a Sino-Foreign Joint Venture Contract (STJMC JV) by converting the corporate structure of SJCC from a private PRC company to a Sino-Foreign joint venture company. TNRL, with a total capital contribution commitment of US$27,234,000, became a 51% foreign owner and Sino Partner became a 49% owner. Sino Partner agreed to contribute certain fixed assets, property rights, and other assets in return for its 49% ownership in the STJMC. Pursuant to the STJMC JV agreement, the effectiveness of the agreement was subject to the fulfilment of certain conditions precedent, including satisfactory due diligence among others by TNRL. On January 20, 2005, the TNRL changed its name from Terra Nostra Technology Ltd. to Terra Nostra Resources Corp. On August 17, 2005, Terra Nostra reported all requirements had been fulfilled under the SQSS JV and STJMC JV, leading to the completion of the acquisition of 51% of two Sino-Foreign Joint Venture F-6 Companies (together the Joint Ventures). As a result of the transactions, Terra Nostra changed its fiscal year end from December 31 to May 31. With respect to STJMC, on October 7, 2005, the parties to STJMC entered into an Amended and Restated Joint Venture Contract, whereby the combination of fixed assets contributed by Sino Partner was modified to lessen the tax impact of the transaction on Sino Partner. In further respect to STJMC, on December 16, 2005, the parties to STJMC entered into a Second Amended and Restated Joint Venture Contract to reflect the intent of the parties to substitute other assets of the Sino Partner pursuant to the October 7, 2005 agreement and to clarify certain elements of the Amended and Restated Joint Venture Contract. Certain assets (the Existing Assets) contributed by Sino Partner to STJMC prior to December 16, 2005 remained as previously disclosed. These Existing Assets included land use rights, equipment, property, among other assets located in Shandong Province, PRC, having operational production capacity of approximately 30,000 metric tonne (MT) of copper and additional production capacity of related products. In addition, the Existing Assets include a new 80,000 MT facility that has been constructed but is not yet operational, as discussed below. The fixed assets that Sino Partner had intended to contribute to STJMC that belonged to Zouping Jinwang and Zouping Regenerated Resources (the Replaced Assets) were substituted with assets under construction as Dongying, Shandong Province, PRC (the New Assets). The Replaced Assets are used in the recycling of copper and metal scrap and the processing and fabrication of commodity copper and related products. The New Assets are associated with the processing and fabrication of commodity copper. The New Assets have the potential to generate greater productive output and revenues than the Replaced Assets, are better documented, and represent a better fit with STJMCs strategic goals of improving product quality, expanding production, developing new products, and gaining a greater position in world markets. The required capital contribution by Terra Nostra to STJMC is unchanged at US$27,234,000. To date, Terra Nostra has contributed US$2,000,000 towards this obligation. Terra Nostra holds a 51% shareholding in STJMC and has treated the transaction, for accounting purposes, as an acquisition. Moreover, under the terms of the Second Amended and Restated Joint Venture Contract, Sino Partners capital obligation to STJMC remains as US$26,166,000 for a 49% shareholding in STJMC, and is expected to be satisfied through contributions of assets. Terra Nostra and Sino Partner have closed the Second Amended and Restated Joint Venture Contract which took full force and effect on May 31, 2006. STJMC is planning to phase-in approximately 140,000 MT of production capacity that has been newly constructed by Sino Partner. There are two parts to this production capacity: the New Assets, which are located in Dongying, Shandong Province, having production capacity of 60,000 MT; and a new 80,000 MT capacity facility that is among the Existing Assets, but not yet operational. These facilities are intended to be contributed to STJMC by Sino Partner as a component of the obligation under the STJMC JV, as amended. Although the construction of the plants is completed, Sino Partner has not yet conveyed the respective assets to STJMC as contemplated under the STJMC JV, as revised and restated. The effective dates for conveying the assets under the STJMC JV is a function of the parties completing additional legal, accounting, and governmental obligations, which have commenced. Once these two plants are fully operational and legally established within STJMC, STJMC will have 170,000 MT of production capacity of electrolytic copper output. SQSS is an integrated stainless steel plant, operating out of Zibo City, Shandong Province, PRC and employs three electric-arc furnaces and two Argon Oxygen Decarburization (AOD) refining furnaces in its casting mill that was built with an initial design capacity of 180,000 MT. SQSS is currently in the process of F-7 retrofitting the casting mill to expand its design capacity to up to 230,000 MT, potentially a more than 25% increase. The downstream strip rolling mill is to be phased-in over the next fiscal year. The downstream strip rolling mill is to be phased in over the coming fiscal year and has a design capacity of 150,000 MT per annum. The Company also has advanced plans to develop a 30,000 MT capacity welded tube line and a 60,000 MT capacity rod line, both of which are under evaluation by management. Terra Nostra owns 51% of SQSS under the SQSS JV. Terra Nostra has fulfilled its registered capital funding obligation of US$13,566,000 with the final instalment contributed in May, 2006, securing a certificate of completion from the requisite PRC regulatory bodies. STJMC, also a subsidiary, is a producer, seller, and distributor of electrolytic copper, value-added copper products, and precious metals with production locations in Changshan Town and Dongying City, Shandong Province, PRC. STJMC currently sells approximately 8,500 MT per annum of electrolytic copper, 6,000 MT per annum of low-oxygen rod, and 7,000 MT per annum of no-oxygen copper rod. The amount of gold and silver sold various widely from year to year based on the mix of scrap and ore used in the production process and precious mineral content of the raw materials. Sales of precious metals make up less than 1% of total sales. Note 2 Interim Reporting The accompanying unaudited interim financial statements have been prepared by the Company pursuant to the rules and regulations of the United States Securities and Exchange Commission. Certain information and disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, all adjustments and disclosures necessary for a fair presentation of these financial statements have been included. Such adjustments consist of normal recurring adjustments. These interim financial statements should be read in conjunction with the Companys May 31, 2006 audited financial statements. The statements of profit and loss and the statements of cash flows for the three months to August 31, 2006 include the results of operations from STJMC; however, the comparative statements from the prior period do not. The results of operations for the three months ended August 31, 2006 may not be indicative of the results that may be expected for the full year. Note 3 Continuance of Operations The financial statements have been prepared using generally accepted accounting principles in the United States of America applicable for a going concern which assumes that the
